DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a honeshibari layer,” “a doubari layer,” “a minobari layer,” “a minoshibari layer,” “a shitabukuro layer,” “an uwabukuro layer,” and “a kyoubari layer.”  These terms appear to be drafted from a non-English language source which prevents a person having ordinary skill in the art from clearly determining the metes and bounds of the claim.
Claim 6 recites the limitation "the partly overlapping layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  There is nothing earlier in claim 6, in claim 5, or in claim 1 which refers to "a partly overlapping layer" which may give proper antecedent basis for this limitation in claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 3,096,194 (hereinafter “Klimann”), and further in view of United States Patent Application Publication No. US 2007/0122616 (hereinafter “Lawson”).Regarding claims 1 and 3 	Klimann teaches a painting treatment apparatus (painting panel) (column 1, lines 9-17 and column 2, lines 7-9)  comprising: a covering member having a plurality of layers 38, 40, 42 made of neutral paper (column 3, lines 4-6); and elongated vacuum preserves (a grid framework) 46, 46a being formed by assembling sticks or rods (squared bars) made of wood into a grid pattern (column 3, lines 8-12 and 39-43 and Figure 2), where there is an exhaust value 10 present to evacuate the space therein (Figures 1 and 2, and column 3, lines 18-26), which corresponds to the covering member being stretched and secured over an outer surface of the grid framework.  	Klimann does not explicitly teach the squared bars of the grid framework: include at least one selected from cedar, Japanese cypress, Maki, paulownia, ash, beech, zelkova, oak, cherry, and teak; or are formed by processing a sapwood of the cedar material. 	Lawson teaches a strand composite board comprising lignocellulosic strands containing bamboo and cedar (abstract).  Lawson teaches the use of the cedar material imparts insect- and fungus-repellant properties to the board (paragraph [0017]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to make the wood of Kilmann from the cedar taught by Lawson to impart insect- and fungus-repellant properties to the elongated vacuum preserves. 	The use of product-by-process limitations has been noted in claim 3, for example, "the squared bars are formed by processing a sapwood of the cedar material".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP § 2113.Regarding claim 4 	In addition, Klimann teaches additional weights 54 may be placed along the periphery of the sandwich to facilitate the forming of an airtight seal while the vacuum is being established (Figure 1 and column 3, lines 24-29), which corresponds to an outer frame having a front width and a lateral side width. 	Klimann does not explicitly teach the front width X of the additional weights 54 is at least 18 mm, and the lateral side width Y is 13 to 30 mm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine dimensions of the additional weights 54 using nothing more than routine experimentation to yield additional weights 54 which are heavy enough to perform the task of forming of an airtight seal while the vacuum is being established, as required by Klimann.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klimann and Lawson as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2019/0000676 (hereinafter “Shirai”).Regarding claim 2 	The limitations for claim 1 have been set forth above.  In addition, Klimann teaches the paper 42 includes a sheet of kraft brown paper, which is absorbent (column 2, lines 60-62 and column 3, line 6). 	Klimann does not explicitly teach the neutral paper is Japanese paper which is made from Kozo fibers. 	Shirai teaches an absorbent sheet comprising cellulosic fibers (abstract).  Shirai teaches the density and weight of absorbent regions can be controlled so the region could attain a desired extent of absorption. By controlling the density and the weight in accordance with the use and the function thereof, an excellent fluid absorption performance can be attained, and the absorbed fluids can be prevented from spreading in the planar direction and the thickness direction (paragraph [0042]).  Shirai teaches the cellulosic fibers preferably include pulp fibers due to their excellence in fiber length, productivity, and raw material cost (paragraph [0043]).  Shirai teaches pulp fibers include kozo (mulberry tree) pulp (paragraph [0044]). 	Klimann and Shirai are analogous inventions in the field of absorbent sheets.  It would have been obvious to one skilled in the art at the time of the invention to modify the fibrous materials of Klimann with the pulp fibers of Shirai to control the desired extent of absorption while providing excellence in fiber length, productivity, and/or raw material cost of the sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783